COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        National Union Fire Insurance Company of Pittsburgh, PA v.
                            Exxon Mobil Corporation

Appellate case number:      01-19-00852-CV

Trial court case number:    2014-22667

Trial court:                125th District Court of Harris County

        Appellant-Appellee, Exxon Mobil Corporation, has filed an unopposed motion to
file briefs in excess of word limit. See TEX. R. APP. P. 9.4(i)(2)(B), (4). The motion is
granted. Exxon Mobil Corporation’s appellant brief may not exceed 15,000 words.
Exxon Mobil Corporation’s appellee brief may not exceed 15,000 words. Exxon Mobil
Corporation’s reply brief may not exceed 7,500 words. This order has no effect on the
briefing deadlines.

       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss_______________
                             Acting individually


Date: February 25, 2020